Citation Nr: 0026537	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-09 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for bilateral foot 
disability.

3.  Entitlement to an increased evaluation for right knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from August to November 
1974.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO), which denied service connection for left knee 
and bilateral foot disabilities, along with an increased 
evaluation for service-connected right knee disability.  We 
note that, in this same rating decision, service connection 
was also denied for eye and stomach disorders; however, in 
the appellant's May 1999 substantive appeal, he stated that 
he wished to appeal only the knee and foot issues.  
Accordingly, the appellant has perfected an appeal only as to 
those issues set forth on the first page of this decision.  
See 38 C.F.R. § 20.202 (1999).  The Board does not challenge 
the adequacy of the substantive appeal on those issues 
identified by the appellant.


REMAND

A review of the claims folder discloses that a VA general 
medical examination was conducted in December 1999, that 
included clinical findings for the knees, and that, 
thereafter, VA outpatient treatment records dated August 1999 
through April 2000 were received by VARO.  Although VARO 
considered this evidence when adjudicating a separate claim 
for nonservice-connected pension benefits, which is not 
before the Board at this time, there is no indication in the 
record that VARO considered this evidence with respect to 
those issues now before the Board as a Supplemental Statement 
of the Case identifying this evidence was not prepared.  
38 C.F.R. § 19.31 (1999)(a Supplemental Statement of the Case 
must be furnished when additional pertinent evidence is 
received).  We note that this evidence is pertinent, as it 
contains medical information regarding the claimed 
disabilities, and that it was received by VARO prior to 
certification of the current appeal to the Board in June 
2000.  Therefore, remand of this case to VARO is required so 
that VARO may consider the recently obtain VA medical 
evidence with respect the current claims before the Board, 
and for preparation of a Supplemental Statement of the Case 
if necessary.  Bernard v. Brown, 4 Vet.App. 384 (1993).

The purpose of this remand is to ensure full compliance with 
due process requirements.  Because of the due process defects 
in the current claims before the Board, the Board defers 
consideration of whether or not the claims for service 
connection for left knee and bilateral foot disability are 
well grounded. 

With respect to the claim for increase, the Board observes 
that the VA has not fulfilled its duty to assist the 
appellant in the development of his claim.  The appellant 
contends that the 20 percent evaluation assigned his service-
connected right knee disability does not reflect adequately 
the severity of his symptomatology.  He asserts that the 
evaluation should be increased.  A claim for an increased 
evaluation is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity of 
the service-connected condition.  See Caffrey v. Brown, 
6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet.App. 629, 631-632 (1992).  As the appellant has claimed 
that his disability is more severe, his claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), and the duty to assist him attaches.

Specifically, we observe that a VA orthopedic examination of 
the knee in connection with the claim for increase has not 
been conducted.  Although a VA general medical examination 
was performed in December 1999, the examination findings are 
inadequate for rating purposes.  A VA examination concerning 
orthopedic disability should contain an opinion concerning 
the effect of pain upon a veteran's functional abilities, as 
is required by 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 
8 Vet.App. 202 (1995), and address the rating criteria in 
relation to the veteran's symptoms.  See Johnson v. Brown, 
9 Vet.App. 7 (1996).  This has not been done.

Therefore, in view of the above, this case is REMANDED to 
VARO for the following action:

1.  The appellant should be scheduled for 
a VA orthopedic examination in order to 
fully evaluate the service-connected 
right knee disability.  The claims folder 
must be reviewed prior to the examination 
along with a copy of this remand.  All 
appropriate tests deemed necessary should 
be conducted and all clinical findings 
should be reported in detail.

Specifically, for each knee, the examiner 
should fully describe the degree of 
limitation of motion.  Any limitation of 
motion must be confirmed by clinical 
findings such as swelling, muscle spasm, 
or satisfactory evidence of painful 
motion.  The inability to perform the 
normal working movements of the body with 
normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be 
indicated.  38 C.F.R. § 4.40.

It should be indicated  whether there is 
more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

A complete rationale for all opinions 
expressed must be provided.

2.  After the development requested above 
has been completed, VARO should again 
review the record.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

3.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

4.  VARO is reminded that, in order for a 
disability examination to be adequate for 
compensation purposes, the report must 
contain sufficient detail and, if the 
report does not contain sufficient 
detail, the report must be returned as 
inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (1999); see also Stegall 
v. West, 11 Vet.App. 268 (1998)(if the 
Board remand a claim for further 
development but he Secretary fails to 
comply with the terms of the remand, the 
Board errs in failing to insure 
compliance).

5.  This claim must be afforded 
expeditious treatment by VARO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the VAROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




		
	C.P. RUSSELL
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


